Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election
Applicant's election with traverse of group I, claims 1-15, 21-25 and 35-36 in the reply filed on 10/14/21 is acknowledged.  Applicant’s election of acrylic polymer is also acknowledged. The traversal is on the ground(s) that the search for the three groups would not impose serious burden on the office.  This is not found persuasive because each species is not obvious variant of record and search for one species would not provide search for another distinctly species. Regarding the distinct inventions, the inventions have acquired a separate status in the art due to their recognized divergent subject matter and the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) posing search burden. The requirement is still deemed proper and is therefore made FINAL.
Claims 16-20 and 26-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/election there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/14/21.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-15, 21-25 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Nyholm et al. (WO 2007/138086 A1). 
	Nyholm et al. teaches a method of treating Parkinson's Disease comprising intestinally administering to a patient in need thereof a pharmaceutically effective amount of a composition comprising levodopa and optionally carbidopa continuously over a period of greater than 16 hours, see abstract.
Nyholm et al.  discloses compositions comprising levodopa and carbidopa in form of particles suspended in an aqueous carrier having a viscosity of at least 300 mPas at a moderate shear rate, see claim 13. The reference discloses a gel (Duodopa®) comprising levodopa, carbidopa, carmellose sodium and water, see [0037].   The reference discloses the combination with a portable pump for intestinal administration, see [0024]. The use for treating Parkinson's disease is disclosed in claim 1 and abstract. Nyholm et al. teaches currently, the dose Duodopa® may be administered in three individual adjusted doses: the morning bolus dose, the continuous maintenance dose, and e bolus doses. The morning bolus dose is administered by the pump to rapidly achieve the therapeutic dose level (e.g., within 10-30 minutes). The total morning dose usually about 5-10 ml, corresponding to about 100-200 mg levodopa. The 1 morning dose should not exceed about 15 ml. (e.g., about 300 mg levodopa). Maintenance dose is adjustable in steps of about 2 mg/hour (0.1 mL/hour). Continuous maintenance dose should be kept within a range of about 1-10 mL/h (e.g., about 20-200 mg levodopa/hour) and is usually about 2-6 mL/hour (e.g., 
The prior art discloses compositions containing carbidopa, levodopa in an aqueous carrier with a viscosity parameters. Together these would provide a composition as claimed instantly. The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision). Based on the given viscosity parameters , it would have been obvious to one of ordinary skill to have manipulated the ratio between low and high shear viscosity and the amounts of carbidopa and levodopa and sodium carboxymethyl cellulose to obtain optimum viscosity and amount to treat Parkinson's disease.
Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 1-15, 21-25 and 35-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/854079. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a pharmaceutical composition comprising a levodopa active agent and a carbidopa active agent for intraduodenal administration wherein the levodopa active agent and the carbidopa active agent are suspended in an aqueous carrier, characterized in that the levodopa active agent and the carbidopa active agent in the carrier has a high shear viscosity of no more than about 4500 cps at room temperature and a low shear viscosity of no less than about 45000 cps under refrigerated conditions and a ratio of low shear viscosity to high shear viscosity of not less than 10.
 The copending claims recite a pharmaceutical composition for intraduodenal administration comprising: (a) a levodopa active agent in an amount of about 4.0 w/w % of the total composition; (b) a carbidopa active agent in an amount of about 1.0 w/w % of the total composition; (c) a polymer-based suspending agent in an amount of about 0.1 w/w % to about 5 w/w % of the total composition; and (d) a liquid vehicle, wherein: (i) the liquid vehicle is water, polyethylene glycol, or a mixture of water and polyethylene glycol; (ii) the acceptance value of the pharmaceutical composition is less than or equal .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-15, 21-25 and 35-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of (USP10,117, 843). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a pharmaceutical composition comprising a levodopa active agent and a carbidopa active agent for intraduodenal administration wherein the levodopa active agent and the carbidopa active agent are suspended in an aqueous carrier, characterized in that the levodopa active agent and the carbidopa active agent in the carrier has a high shear viscosity of no more than about 4500 cps at room
temperature and a low shear viscosity of no less than about 45000 cps under
refrigerated conditions and a ratio of low shear viscosity to high shear viscosity of
not less than 10.
The patented claims recite a pharmaceutical composition for intraduodenal administration comprising: (a) a levodopa active agent in an amount of about 4.0 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SNIGDHA MAEWALL/Primary Examiner, Art Unit 1612